Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered September 18, 1992, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to attempted promoting prison contraband in the first degree and was sentenced as a second felony offender to a term of imprisonment of IV2 to 3 years. We find that, although at sentencing defendant initially indicated a desire to move to withdraw his guilty plea, he ultimately failed to make such a motion. In any event, County Court afforded defendant a reasonable opportunity to state his possible basis for such a motion and, given that the record of the plea proceeding establishes that the plea was voluntary, knowing and intelligent, we conclude that there would have been no abuse of discretion in a denial of the motion. We also conclude that defendant’s right to the effective assistance of counsel has been satisfied.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.